Citation Nr: 1237050	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, including service in the contiguous waters of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In April 2012, the Veteran and his spouse appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2012).

In February 2011, the Board granted the claim for service connection for arteriosclerotic heart disease (coronary artery disease) and remanded the remaining claims for service connection to the RO via the Appeals Management Center (AMC) for additional development.  An April 2011 rating decision implemented the Board's favorable decision with respect to coronary artery disease.  A February 2012 rating decision also granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder.  Therefore, the claims for service connection for coronary artery disease and PTSD are no longer before the Board.

A review of the Virtual VA paperless claims processing system reveals that any records therein are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO/AMC.

In February 2011, the Board remanded the claims remaining on appeal, in part, to ascertain from the Veteran whether his reported disability benefits were received from the Railroad Retirement Board, the Social Security Administration, or some other source.  After attempting to obtain the records, the RO was instructed to notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e) of records that were determined to be unavailable or no longer exist and whether further attempts to obtain the records would be futile.  

A review of the claims file reflects that in a March 2011 letter, the AMC noted that the Veteran indicated he had received disability benefits from the Railroad Retirement Board and requested he complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider.  The AMC also requested records from the Social Security Administration and received a response in March 2011 that there were no medical records available and that further efforts to obtain them would be futile.  Unfortunately, it does not appear that the RO/AMC specifically requested records from the Railroad Retirement Board or notified the Veteran and his representative as to the unavailability of these records, or records from the Social Security Administration, or whether further attempts to obtain the records would be futile in accordance with the procedures outlined in 38 C.F.R. § 3.159(e).  Therefore, the AMC/RO should again request that the Veteran provide, or provide any necessary releases for it to obtain, any medical records from the Railroad Retirement Board because such records may be pertinent to the claims remaining on appeal.

Regarding the claim for service connection for a right knee disability, the Board notes that in a May 2001 private treatment record from Dr. K. Funderburk, the Veteran reported that he had an open reduction internal fixation (ORIF) of a lateral tibial plateau fracture in 1983 by Dr. Brackin.  A review of the claims file reflects that treatment records from Dr. Brackin have not be requested or obtained, and during the April 2010 hearing the Veteran did not identify Dr. Brackin among other medical providers who were deceased.  Therefore, after requesting and obtaining the necessary releases, the AMC/RO should request all treatment records from Dr. Brackin as well as any treatment records from Dr. K. Funderburk dated prior to May 2001. 

Relevant ongoing VA medical records should also be requested from the VA medical center in Birmingham, Alabama and related clinics dating since April 2011.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records dating since April 2011 to the present from the Birmingham VA medical center and related clinics should be obtained.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide any necessary releases for it to obtain, records of treatment for a right knee disability from Dr. K. Funderburk dated prior to May 2001; all treatment records from Dr. Brackin, including records dated in 1983 related to a right knee open reduction internal fixation of a lateral tibial plateau fracture; and any disability records from the Railroad Retirement Board.

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, including records from the Social Security Administration.  The RO should also explain the efforts taken to obtain the records, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection on appeal in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

